       Case 2:18-cv-03104-BWA-JCW Document 75 Filed 07/26/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


DIXON ROSALES                                                             CIVIL ACTION

VERSUS                                                                    NO. 18-3104

RICH’S CAR WASH, LLC                                                      SECTION: M (1)

                                                    ORDER

         Before the Court is Dixon Rosales’ motion to dismiss his individual claims with prejudice

and the claims of putative class members without prejudice.1 Defendant Rich’s Car Wash, LLC

and third-party defendant OptSpot, LLC do not oppose the motion.2 Thus, it is appropriate to

dismiss Rosales’ individual claims with prejudice. Further, because no class has been certified,3

this case is only a putative class action and the Court does not currently have jurisdiction over any

putative class claims. Jackson v. Caribbean Cruise Line, Inc., 2017 WL 9482238, at *3 (E.D.N.Y.

Jan. 21, 2017). As a result, the dismissal of Rosales’ individual claims results in the dismissal of

the class claims for lack of jurisdiction. Id.; see also Giordano v. Davison Design & Dev., Inc.,

2014 WL 11531794 (S.D. Fla. Jan. 2, 2014).

         Accordingly,

         IT IS ORDERED that Rosales’ motion to dismiss is GRANTED, and his individual claims

are dismissed with prejudice, while the class claims are dismissed without prejudice for lack of

jurisdiction.




         1
           R. Doc. 72.
         2
           R. Doc. 74. Rich’s Car Wash, LLC’s motion to withdraw its opposition to Rosales’ motion to dismiss also
seeks to withdraw its motion to strike class allegations and deny class certification and for sanctions (R. Doc. 71). To
the extent necessary, the Court GRANTS this motion, and Rich’s Car Wash, LLC’ motion to strike class allegations
and deny class certification and for sanctions is hereby removed from the docket.
         3
           R. Doc. 43, Order & Reasons denying Rosales’ motion for class certification as premature.
Case 2:18-cv-03104-BWA-JCW Document 75 Filed 07/26/19 Page 2 of 2



New Orleans, Louisiana, this 26th day of July 2019.




                                            ________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE
